Citation Nr: 1136460	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-11 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from June 1963 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in October 2007 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

On November 1, 2010, the Veteran appeared and testified at a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of that hearing is also of record.  

The Board observes that it does not appear the Veteran filed a timely Substantive Appeal to his claim of service connection for hypertension after a Statement of the Case (SOC) was issued with respect to that issue in March 2009.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the filing of a Substantive Appeal is not a jurisdictional requirement, that the filing of a timely substantive appeal may be waived, and that, where VA takes actions to indicate that such filing has been waived, the Board has jurisdiction to decide the appeal.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In this case, testimony on this issue was taken at the November 2010 hearing as if the appeal had been perfected on this issue.  Accordingly, the filing of a timely substantive appeal is waived.

The Veteran also submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2010).

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's currently diagnosed hypertension was first identified many years after service, is not shown to be related to his military service, and is not shown to be proximately due to, the result of, or aggravated by a service-connected disability.
CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military service, may not be presumed to have been incurred in service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim for service connection in May 2007.  In June 2007, the RO sent to him a letter notifying him of the evidence required to substantiate his claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection.  The letter also included the notice elements required by Dingess, supra, for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice letter in this case.  Further, the Board finds that the May 2007 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), certain service personnel records, private medical evidence, employee physical reports, and statements from the Veteran, to include his November 2010 hearing testimony.  

The Board has considered whether a VA examination was required in connection with the Veteran's claim under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board finds, however, that because there is no competent evidence that suggests a link between the Veteran's current hypertension and his military service or his in-service exposure to herbicides, VA's duty to provide him with a medical examination in this case was not triggered.  The Veteran's hypertension was not diagnosed until 1997, nearly 30 years after service.  During his November 2010 hearing, the Veteran stated that prior to that time, he had not been told by any medical professional that his blood pressure had been high.  A review of his STRs is silent for any notations of high blood pressure or related symptoms.  The Veteran has not indicated that he has experienced a continuity of symptomatology realted to his hypertension since service.  Accordingly, the Board finds that there is no evidence suggesting that the Veteran's hypertension may be directly related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

As to the Veteran's assertion that his hypertension is a direct result of his Agent Orange exposure, the Board notes that in 2007, the National Academy of Sciences (NAS) published a report finding limited or suggestive evidence of an association between Agent Orange exposure and the subsequent development of hypertension.  In response to that report, the Secretary of VA, in accordance with 38 U.S.C.A. § 1116(b) and taking account of all available evidence and the analysis of the NAS, found that the credible evidence against the association between hypertension and exposure to Agent Orange outweighed the credible evidence for such an association.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32540 (June 8, 2010).  Thus, hypertension was not added to the list of diseases subject to presumptive service connection based on herbicide exposure under 38 C.F.R. § 3.309(e).  As the Veteran has submitted no evidence other than his own statements showing a positive association between hypertension and exposure to Agent Orange, the Board finds that no further development of the Veteran's claim under this theory of entitlement is required as there is no evidence indicating that the Veteran's hypertension may be associated with herbicide exposure.  See 38 U.S.C.A. § 5103A(d)(2); McLendon, supra; 38 C.F.R. § 3.159(c)(4); see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  The Board therefore finds that VA has complied, to the extent required, with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

B.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2010).

Further, certain diseases are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).).

In May 2007, the Veteran filed a claim for VA disability compensation, seeking service connection for hypertension.  Specifically, the Veteran contends that his currently diagnosed hypertension was caused by his exposure to Agent Orange.  The Veteran does not claim that his hypertension is directly related to his military service.  See 38 C.F.R. §§ 3.303, 3.304.  He also does not claim that his hypertension manifested itself as a chronic disease within one year of discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  Indeed, during his November 2010 hearing, the Veteran specifically acknowledged that he was not diagnosed with, or treated for, hypertension during service.  Rather, the Veteran reported that he was diagnosed as having hypertension in 1997 after suffering a stroke.  He stated that his hypertension has been controlled with medication since that time.  Notably, the Veteran's STRs are silent for complaints or treatment related to high blood pressure.  The first indication of hypertension contained in his post-service medical records is in July 1997.  Accordingly, service connection on a direct basis or presumptive chronic disease basis is not warranted.

The Board notes also that the Veteran is service-connected for posttraumatic stress disorder (PTSD).  During his November 2010 hearing, the Veteran was specifically asked whether he felt as though his PTSD symptoms were aggravating his hypertension.  The Veteran did not indicate a belief that his hypertension was caused or affected by his PTSD.  Further, there is no other evidence of record to suggest that the Veteran's hypertension was caused or aggravated by his PTSD.  Thus, the Board finds that the Veteran's claim of service connection for hypertension cannot be substantiated on a secondary basis.

Regarding the Veteran's assertion that his hypertension is the result of exposure to herbicides in service, although pertinent regulations provide that there are certain diseases, to include ischemic heart disease, that are associated with exposure to herbicide agents and may be presumed to have been incurred in service even though there is no evidence of the disease in service, hypertension is specifically excluded from the list of conditions for which service connection may be granted on a presumptive basis.  38 C.F.R. § 3.309(e), Note 3 (stating, in pertinent part, that "the term ischemic heart disease does not include hypertension").  Accordingly, the Veteran is not entitled to service connection for hypertension on a presumptive basis due to herbicide exposure.

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  However, under 38 U.S.C.A. § 1116(b)(3), an association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against such an association.  Thus, in order to prevail on his claim, the Veteran would have to produce medical or scientific evidence of equal or greater weight than that relied upon by the Secretary of VA in finding that no positive association exists between hypertension and exposure to Agent Orange, considering the advice of the National Academy of Sciences.

Although the Veteran has proffered his belief that his hypertension is due to Agent Orange exposure, the Veteran has submitted no evidence, other than his own lay assertion, indicating his hypertension is related to Agent Orange exposure.  The Veteran's STRs are silent for complaints or treatment related to high blood pressure.  The Veteran's post-service medical records first show evidence of hypertension in 1997.  Indeed, as noted above, the Veteran himself has asserted that hypertension did not manifest in service.  

In view of the evidence, only a current disability is shown.  An in-service event, injury, or disease, has not been shown.  Additionally, the Veteran's hypertension was not diagnosed until 27 years after service and there is an absence of symptomatology during the intervening period.  (The one-year presumption for hypertension under 38 C.F.R. §§ 3.307, 3.309 is therefore not helpful.)  Moreover, medical nexus evidence linking the current disability to military service, or specifically to herbicide exposure, is not shown.  Consequently, service connection is not warranted for hypertension as directly due to exposure to herbicides.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability); see also Maxson, supra.

Further, although the Veteran may believe that his hypertension is due to herbicide exposure, as noted above, the etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the fact that the evidence fails to demonstrate the onset of hypertension in service.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  (The Veteran has not indicated that he experienced symptoms since service or that a medical practitioner has told him that hypertension is traceable to his period of military service.)

For all of the foregoing reasons, the Board finds that the claim of service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a reasonable basis for granting service connection for hypertension under any theory advanced by the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2010).  


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

A review of the Veteran's STRs is silent for complaints or treatment related to the Veteran's skin.  On a March 1969 report of medical history, the Veteran denied a history of skin diseases.  On accompanying examination, his skin was clinically evaluated as normal.  However, associated with the claims folder is a record of a July 1967 trial by special court-martial.  The Veteran has indicated that he had disobeyed an order because he could not carry a radio on account of a breakout of acne.  A fellow servicemember who was called upon to testify during the trial indicated that the Veteran had suffered from acne on his back.  The Veteran's wife also submitted a statement wherein she indicated that she first met the Veteran in 1969, at which time he had large acne pustules on his back that would grow to the size of a quarter.

The Veteran's post-service medical records show that in July 1975, epidermoid cysts were present on the Veteran's neck and skin biopsies were performed.  In January 2010, the Veteran was diagnosed by a private physician as having acne vulgaris, chloracne, and vitiligo.

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for his claimed skin disability.  Here, however, the Veteran has a current diagnosis of a skin disability.  Further, there is evidence that the Veteran suffered from acne in service.  The Veteran's post-service medical records also show treatment for various skin conditions and the Veteran's has stated that he experienced a continuity of skin problems since service.  Based on this evidence, the Board has determined that "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, 20 Vet. App. at 83 (holding that "credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation" may indicate that a current disability "may be associated" with military service).  

Accordingly, the Board finds that the matter must be remanded for the Veteran to be scheduled for a VA examination that addresses the nature and etiology of his current skin disability.  See 38 U.S.C.A § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  Thus, the examiner should identify all diagnosed skin disabilities and include a nexus opinion as to whether it is at least as likely as not that any currently diagnosed skin disability is attributable to the Veteran's active military service.  In doing so, the examiner should consider the Veteran's specific assertion that his current skin disability is related to herbicide exposure.  (The Board notes that in accordance with 38 C.F.R. § 3.309(e), presumptive service connection on the basis of herbicide exposure is available for chloracne if it become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  The Board further notes that the Veteran served in the Republic of Vietnam from December 1, 1966, to February 17, 1968, and is therefore presumed to have been exposed to herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).)  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for skin problems since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  After the development in paragraph 1 above is complete, schedule the Veteran for a VA examination in connection with his claim of service connection for a skin disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should provide an opinion as to the nature of the Veteran's skin disability, identifying each diagnosable skin condition.  As to each diagnosed skin condition, the examiner should provide an opinion as to whether that disability is at least as likely as not related to Veteran's period of military service, to include his exposure to Agency Orange.  The examiner should also comment specifically on whether the Veteran has a diagnosis of chloracne and, if so, whether the Veteran's chloracne manifested to a degree of 10 percent or more within a year from February 17, 1968.  

In formulating any opinion, the examiner is must specifically consider the Veteran's lay assertions with regard to symptoms experienced in and since service, as well as the lay statements of the Veteran's wife contained in the record.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


Department of Veterans Affairs


